                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TIMOTHY B. O’BRIEN LLC,

                              Plaintiff,
        v.                                                       OPINION and ORDER

 DAVID KNOTT and                                                      18-cv-684-jdp
 EMRACE WELLNESS LLC,

                              Defendants.


       Plaintiff Timothy B. O’Brien LLC owns a vitamin store called Apple Wellness. The

company’s owners are Timothy and Becki O’Brien, so for simplicity the court will refer to the

plaintiff business as Apple Wellness, and it will refer to the O’Briens by their names.

       Defendant David Knott is a former employee of Apple Wellness. He opened a

competing store called Embrace Wellness, which Apple Wellness contends infringes its

trademark and trade dress. Apple Wellness has filed a motion for preliminary injunction, asking

the court to enjoin Embrace Wellness from using its trade dress and a trademark, requiring

Embrace Wellness to change its logo, redesign the interior of its store, and cease using sales

techniques similar to those used by Apple Wellness. Dkt. 2.

       The court held an evidentiary hearing on October 22, 2018. The court concludes that

Apple Wellness has not shown a likelihood of success on the merits or that it would face

irreparable harm without an injunction.
                                       FINDINGS OF FACT

       Based on the parties’ written submissions and the evidence presented at the hearing,

the court finds the following facts.

       Timothy and Becki O’Brien are members of Timothy B. O’Brien LLC, which owns and

operates Apple Wellness, a vitamin store with two locations in the Madison area. David Knott

was an employee at Apple Wellness for about three years. At some point, Apple Wellness asked

all its employees to sign noncompete agreements, but Knott refused. In early 2017, Apple

Wellness terminated Knott after a contentious dispute in which Knott contented he was owed

back wages and the O’Briens accused Knott of doctoring his timesheets.

       A few months later, Knott formed Embrace Wellness LLC and opened a competing

vitamin store called Embrace Wellness. Knott’s store is also in Madison, and the interior decor

closely resembles that of the Apple Wellness stores. Knott built simple shelves and cabinets of

light-colored wood with a clear finish, nearly identical to the shelves and cabinets used at Apple

Wellness. He put stock photos of attractive, happy people on the upper doors of the cabinets

along the walls of the store, just as at Apple Wellness. He chose an open, unfinished ceiling

painted a dark color, similar to the ceiling treatment at Apple Wellness. He had the walls

painted a bright, saturated color, and used wood-look hard flooring, also somewhat similar to

Apple Wellness. Like Apple Wellness, Embrace Wellness has a children’s play area, and it plays

the Christian Life 102.5 radio station. There are some differences: Embrace Wellness’s walls

are blue, whereas Apple Wellness’s are green; the wood-look floor at Embrace Wellness is

darker than Apple Wellness’s; the lighting and hardware fixtures are different. Nevertheless,

the overall impression leaves no doubt that Knott copied the look and style of the interior of

the Apple Wellness stores.


                                                2
        Apple Wellness’s decor was motivated in significant part by economic and functional

considerations. The open, unfinished ceiling was cheaper than a finished ceiling; wood-look

flooring was cheaper than alternative hard-surface options. The simple, frameless shelves and

cabinets are cheaper than more elaborate styles. Becki O’Brien testified that she had looked at

many vitamin stores, and that she wanted Apple Wellness to have a distinctive look. She

explained how her individual design choices were intended to make the Apple Wellness store

look home-like and energetic and to present healthy atmosphere consistent with the O’Briens’

Christian values.

        Knott also adopted several of Apple Wellness’s sales practices. Knott adopted the

customer referral program in which store business cards can be passed along and redeemed for

discounts, and he adopted the practice of holding regular, store-wide 20 percent off sales. And,

like Apple Wellness, Knott also advertises his store through Facebook posts that feature images

of the store’s interior.

        The Embrace Wellness logo adopts a significant element of a logo that Apple Wellness

created and began using in late 2015. The two logos are shown below:




The word portions of the two logos are different. But the mountain elements are similar in the

configuration of the three peaks and in the style of rendering. Apple Wellness used the logo


                                               3
primarily on employee uniforms, and sometimes as part of a tagline on email and social media

communications. Embrace Wellness uses its logo more consistently, and it is on a large sign on

the exterior of the Embrace Wellness store. After Embrace Wellness opened, Apple Wellness

stopped using the mountain logo because out of concern that continued use would suggest

some association with Embrace Wellness.

       Apple Wellness presented the testimony of two of its customers, Anna Thompson and

Kris Koenig. Thompson saw the Embrace Wellness store through its Facebook page; Koenig

visited the store itself. Both thought that the Embrace Wellness store looked like an Apple

Wellness store, which they reported to the O’Briens. But neither Thompson nor Koenig were

actually confused that Embrace Wellness was affiliated with Apple Wellness, and neither of

them purchased anything from Embrace Wellness.



                                            ANALYSIS

       The standard applicable to Apple Wellness’s motion is well-established. To obtain a

preliminary injunction, a plaintiff must show that (1) it will suffer irreparable harm before the

final resolution of its claim without a preliminary injunction; (2) traditional legal remedies are

inadequate; and (3) its claims have some likelihood of success on the merits. BBL, Inc. v. City

of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015). If the plaintiff makes this showing, it must

then demonstrate that the balance of harms tips in its favor. Id. The court weighs these factors

using a sliding-scale approach: “the more likely it is the plaintiff will succeed on the merits, the

less the balance of irreparable harms need weigh towards its side; the less likely it is the plaintiff

will succeed, the more the balance need weigh towards its side.” Kraft Foods Grp. Brands LLC v.




                                                  4
Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 740 (7th Cir. 2013) (quoting Abbot

Laboratories v. Mead Johnson & Co., 971 F.2d 6, 12 (7th Cir. 1992)).

A. Likelihood of success on the merits

       Apple Wellness brings claims for unfair competition under § 43(a) of the Lanham Act,

15 U.S.C. 1125(a)(1)(A), contending that defendants (1) infringed its trade dress by copying

the interior design and sales practices of Apple Wellness; and (2) infringed its mountain

trademark by adopting a similar mountain logo. To prevail on these claims, Apple Wellness

must show that (1) the asserted trade dress and trademark are protectable, and (2) defendants’

use of the trade dress and mark is likely to cause confusion among consumers. Packman v. Chi.

Tribune Co., 267 F.3d 628, 638 (7th Cir. 2001).

       1. Protectable trade dress

       The court begins with the trade dress claim. Trade dress refers to the design of a product,

or the packaging of a product or service, that is used as a source identifier. Arlington Specialties,

Inc. v. Urban Aid, Inc., 847 F.3d 415, 418 (7th Cir. 2017). The decor of a retail store can serve

as trade dress, if the decor is distinctive enough to work as a source identifier. Two Pesos, Inc. v.

Taco Cabana, Inc., 505 U.S. 763 (1992). But the functional elements of would-be trade dress—

anything that adds value to a product other than source identification—are not protectable.

Publications Int’l, Ltd. v. Landoll, Inc., 164 F.3d 337, 339 (7th Cir. 1998).

       So Apple Wellness’s trade dress is protectable only if it can show that it is distinctive

and non-functional, which means that consumers would identify the source of Apple Wellness’s

service from the trade dress. Computer Care v. Serv. Sys. Enterprises, Inc., 982 F.2d 1063, 1069

(7th Cir. 1992). Trade dress can be inherently distinctive, or it can acquire distinctiveness if,




                                                 5
over time, customers associate the trade dress with the source of the product. Two Pesos, 505

U.S. at 769.

       Apple Wellness contends that its trade dress is inherently distinctive. Apple Wellness

is correct that trade dress in the form of the decor of a retail store can be inherently distinctive,

as the Supreme Court held in Two Pesos. But Apple Wellness has to show that its decor is in

fact distinctive. Distinctiveness lies on a spectrum—arbitrary or suggestive trade dress is at one

end of the spectrum, while generic or descriptive trade dress lies at the other. To receive

protection under the Lanham Act, the trade dress must be arbitrary or suggestive rather than

generic or descriptive. Computer Care, 982 F.2d at 1069

       Apple Wellness contends that its trade dress is combination of arbitrary elements,

including walls painted a bright color; light-colored wood shelves with a notch at the bottom;

cabinets along the perimeter of the store that include posters with stock photos of happy

people; an industrial-style ceiling painted a dark color; hardwood-style floors; a children’s play

area; a radio playing Christian Life 102.5; and specific store promotions and customer

discounts. The court agrees that Knott adopted most, if not all, of these elements from Apple

Wellness. But for several reasons it finds that these elements do not constitute a protectable

trade dress.

       First, none of the individual elements of the Apple Wellness decor are unusual.

Industrial ceilings, simple frameless shelving, and stock photos of happy people are ubiquitous

among retail outlets. The only somewhat unusual element of Apple Wellness’s interior design

is that it has green-colored walls, but color alone cannot be an inherently distinctive source-

identifier. Wal-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205, 211 (2000).




                                                 6
       Second, the elements of Apple Wellness’s trade dress are functional. An element is

functional if it affects the cost or quality of a product, or if its exclusive use would put

competitors at a significant non-reputation-related disadvantage. Arlington Specialties, 847 F.3d

at 419. This is the case for any interior design elements that were chosen because of cost. The

ceiling, flooring, and furniture were all selected in part because they were cheaper than

alternatives.

       Even aesthetic aspects of the Apple Wellness decor are functional. Becki O’Brien

testified that she designed Apple Wellness to make customers feel welcome and to encourage

them to buy more products. To summarize, the wood floors create a “homey” atmosphere; the

bright-colored walls make customers feel happy and energetic; the posters of healthy people

make customers want to buy products so they can be healthy too; the play area encourages

parents to come to the store and lets them shop without distraction; and the Christian music

is uplifting and free of “dirty” lyrics. In other words, “customers care about those features for

reasons other than source identification: the features ‘affect[] the . . . quality of the article.’”

Arlington Specialties, 847 F.3d at 420 (quoting Inwood Laboratories, Inc. v. Ives Laboratories, Inc.,

456 U.S. 844, 851 n.10 (1982)). That is “the very definition of a functional feature.” Id.

       Third, Apple Wellness’s assertion of trade dress protection for sales techniques raises a

concern with price competition. The court rejects Embrace Wellness’s overbroad contention

that trademark rights cannot be used to restrain price competition. Dkt. 32, at 8. That is too

simplistic a paraphrase of the holding in United States v. Sealy, Inc., 388 U.S. 350, 356 (1967).

But price competition is functional, and it would put Embrace Wellness at a significant

competitive disadvantage if the court prohibited it from offering periodic store-wide 20 percent

discounts. The court might be somewhat more sympathetic to a claim based on the business


                                                 7
card discount technique, but Apple Wellness has not argued that that technique is distinctive

and non-functional. See, e.g., Original Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821,

831 (11th Cir. 1982) (analyzing the distinctiveness of a sales and marketing technique

involving the “adoption” of dolls).

       In sum, the court is not persuaded that Apple Wellness’s asserted trade dress is

distinctive, and thus the court is not persuaded that it is protectable. The court recognizes that

it should judge the trade dress as a whole, but that analysis is informed by an evaluation of the

individual elements. Apple Wellness did not submit evidence of the decor of other vitamin

stores, so that the court could evaluate the Apple Wellness decor as a whole in comparison to

other vitamin retail outlets.

       The O’Briens’ resentment at Knott’s copying of Apple Wellness’s decor and business

methods is understandable. But based on the evidence before the court at this preliminary

point, Apple Wellness is not likely to succeed in showing that its alleged trade dress is

distinctive enough to be protected.

       2. Protectable trademark

       The court agrees that Apple Wellness had a protectable trademark when it adopted the

mountain logo and used it on employee uniforms. But Apple Wellness may have abandoned

the mountain logo. Under the Lanham Act, a trademark is abandoned “when its use has been

discontinued with intent not to resume such use.” 15 U.S.C. § 1127.             Apple Wellness’s

intention not to resume use of its logo unless Embrace Wellness is enjoined from using a similar

logo is evidence of abandonment. See Airs Aromatics, LLC v. Opinion Victoria's Secret Stores Brand

Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014) (plaintiff that stopped using trademark while

litigation was pending no longer had protectable interest in the trademark).


                                                8
       But the court need not decide at this point whether Apple Wellness has abandoned its

mountain logo. As explained below, this claim fails because Apple Wellness has not presented

evidence that customers are likely to be confused by defendants’ use of the mountain logo.

       3. Likelihood of confusion

       To succeed on its claims, Apple Wellness must also show that Embrace Wellness use of

the alleged trade dress and trademark is likely to cause customer confusion. In this circuit, the

likelihood of confusion analysis considers seven factors: (1) similarity between the marks in

appearance and suggestion; (2) similarity of the products; (3) area and manner of concurrent

use; (4) degree of care likely to be exercised by consumers; (5) strength of the plaintiff's mark;

(6) actual confusion; and (7) intent of the defendant to “palm off” his product as that of

another. Packman, 267 F.3d at 643.

       Based on the evidence presented so far, the court will assume that Apple Wellness can

make at least a moderate showing on most of these factors, with the following exceptions. The

court is not at all persuaded that Apple Wellness has strong trade dress, for reasons already

explained. The court is not persuaded that the two mountain logos are closely similar, because

the mountain logos include other elements that may adequately distinguish the two

trademarks. And the court is not persuaded that Apple Wellness has adduced any evidence of

actual consumer confusion.

       Thompson and Koenig, the two Apple Wellness customers, both thought that the decor

of the Embrace Wellness store was similar to that of Apple Wellness. But neither of them was

actually confused that Embrace Wellness was an Apple Wellness store, or that Embrace

Wellness was actually affiliated with Apple Wellness. To the contrary, Koenig testified that she

told Knott that she disapproved of Knott’s attempt to copy Apple Wellness. This shows that


                                                9
she knew that the stores were not affiliated. Thompson and Koenig clearly agree with the

O’Briens’ view of this case, but their testimony does not show any incidents of actual consumer

confusion.

       In sum, the court concludes that Apple Wellness is not likely to succeed on its claim for

infringement of trade dress. Its prospects for success on its trademark claim are somewhat

better, but still not especially strong.

B. Irreparable harm and the balance of hardship

       Because Apple Wellness has not established a strong likelihood of success on the merits,

it must establish not only that it faces irreparable harm, but also that the balance of harms tips

strongly in its favor.

       Apple Wellness has not adduced any evidence that it has suffered, or will suffer, any

harm as a result of Embrace Wellness’s use of the alleged trade dress or trademark. Apple

Wellness instead relies on the notion that any violation of the Lanham Act creates a

presumption of irreparable harm, even if no loss of business is shown. See e.g. Promatek Indus.,

Ltd. v. Equitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002). But this notion has been cast into

doubt by the Supreme Court’s decision in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

(2006), which held that for injunctive relief in patent cases, irreparable harm is not presumed

but must be proven. In eBay, the court reasoned that the Patent Act provided no exception

from the traditional requirement that a plaintiff must show evidence of irreparable harm before

securing an injunction. Id. at 391–92.

       The Lanham Act, like the Patent Act, does not include any exception from the

traditional standards for injunctive relief. On the contrary, it states that injunctive relief is

granted “according to the principles of equity.” 15 U.S.C. § 1116(a). So although the court of


                                               10
appeals for the Seventh Circuit has not yet addressed the issue, it seems likely that eBay would

apply with equal force to trademark cases. Decisions from the Third and Ninth Circuits have

held that it does. See Herb Reed Enterprises, LLC v. Florida Entertainment Management, Inc., 736

F.3d 1239, 1250 (9th Cir. 2013); Ferring Pharmaceuticals, Inc. v. Watson Pharmaceuticals, Inc.,

765 F.3d 205 (3d Cir. 2014). And no circuit has gone the other way.

       Apple Wellness alleges that it faces a risk of harm to its reputation and loss of goodwill,

but it has not presented any evidence to support that allegation. Apple Wellness has not shown

that defendants’ product is inferior to Apple Wellness’s. Nor has it shown that the alleged

infringement caused it to lose any business. The court would assume that Embrace Wellness

might capture some of the vitamin market in the Madison area, market share that Apple

Wellness might otherwise retain. But Apple Wellness has not shown that any loss of business

would be attributable to Embrace Wellness’s use of Apple Wellness’s trademark or trade dress.

And ordinary competition is not an actionable injury under the Lanham Act.

       Even if the court were to assume that any injury under the Lanham Act is irreparable,

Apple Wellness would still need to show that the harm it faces outweighs the harm that an

injunction would impose on Embrace Wellness. The cost of an injunction to Embrace Wellness

would be significant: it would have to remodel the store, destroy items with the Embrace

Wellness logo, and replace the sign on the exterior of the store. Given Apple Wellness’s meager

showing of potential injury, the balance of harms tips against Apple Wellness.




                                               11
                                     ORDER

      IT IS ORDERED that plaintiff Timothy B. O’Brien LLC’s motion for preliminary

injunction, Dkt. 2, is DENIED.

      Entered October 29, 2018.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       12
